Exhibit 10.7.ii
Resolutions of the Compensation Committee of GATX Corporation
Second Amendment of 2004 Equity Incentive Compensation Plan
     RESOLVED, that the GATX Corporation 2004 Equity Incentive Compensation Plan
(the “2004 Plan”) is hereby amended by adding the following as new Section 2.9:
     2.9 No Exchanges. In addition to the restrictions set forth in Section 2.6,
without the approval of the stockholders of the Company, the Committee shall
not, except for adjustments pursuant to Section 4.2(f), (i) authorize the
amendment of any outstanding Option or Stock Appreciation Right to reduce its
Exercise Price, or (ii) cancel any Option or Stock Appreciation Right in
exchange for cash or another Option, Stock Appreciation Right or Full Value
Award when the Exercise Price per share exceeds the Fair Market Value of the
underlying Stock. Subject to adjustments under Section 4.2(f), the Committee
shall have the authority, without the approval of the stockholders of the
Company, to amend any outstanding Option or Stock Appreciation Right to increase
the Exercise Price or to cancel and replace an Option or Stock Appreciation
Right with the grant of an Option or Stock Appreciation Right having an Exercise
Price that is greater than or equal to the Exercise Price of the original Option
or Stock Appreciation Right.
     FURTHER RESOLVED, that in all other respects, the 2004 Plan is ratified and
confirmed;
     FURTHER RESOLVED, that the officers of, and counsel to, the Corporation be,
and each of them hereby is, authorized and directed to do all such acts and to
prepare, execute, deliver, acknowledge, file and record all such documents,
agreements, certificates, affidavits and other instruments as may be necessary
or appropriate, in the opinion of such officer or counsel, to effectuate the
purposes and intent of the preceding resolutions; and
     FURTHER RESOLVED, that any and all actions previously done by any officers
of, or counsel to, the Corporation in connection with the subject matter of
these resolutions be, and they hereby are, approved, ratified and confirmed in
all respects.

 